Citation Nr: 1526888	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability prior to May 12, 2012.  

2.  Entitlement to a disability rating greater than 20 percent for the service-connected bilateral hearing loss disability from May 12, 2012.  

3.  Entitlement to an initial disability rating greater than 10 percent for the service-connected right eye disability.

4.  Entitlement to service connection for a left eye disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Board remanded the issues of entitlement to an increased rating for the bilateral hearing disability and service connection for a right eye disability.  The issue of service connection for a right eye disability was resolved in a December 2012 rating decision.  In the December 2012 rating decision, the disability rating for the bilateral hearing loss disability was increased to 20 percent effective May 12, 2012.  As this increase does not constitute a full grant of the benefits sought, this issue is before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993); see also April 2013 Veteran statement (expressing dissatisfaction with the effective date of May 12, 2012, for the 20 percent rating).  The claim was denied in a March 2013 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

In the May 2012 VA examination, the Veteran essentially claimed that his service-connected bilateral hearing loss disability precludes employment.  Accordingly, the record raises the issue of entitlement to TDIU, and the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Records in the paper claims file, the Virtual VA paperless claims processing system, and the Veterans Benefits Management System have been reviewed, to include the transcript of the September 2011 Board hearing presided over by the undersigned Acting Veterans Law Judge. 

The issues of entitlement to an increased rating for tinnitus and entitlement to benefits under 38 U.S.C.A. § 1151 for a disability due to cornea detachment surgery, and matters regarding reimbursement of travel and reimbursement of money paid for medication, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2014 claim for tinnitus; April 2013 Veteran statement;  September 2011 Board hearing transcript at p. 9; see also February 2012 Board remand (referring the § 1151 issue to the AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of (a) entitlement to an initial disability rating greater than 10 percent for the service-connected right eye disability, (b) entitlement to service connection for a left eye disability, and (c) entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to May 12, 2012, the Veteran's measured bilateral hearing loss was not shown to be worse than Level I for both the right ear and the left ear.  

2.  From May 12, 2012, the Veteran's measured bilateral hearing loss was not shown to be worse than Level IV for both the right ear and the left ear.  


CONCLUSIONS OF LAW

1.  Prior to May 12, 2012, the criteria for a compensable disability rating for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).  

2.  From May 12, 2012, the criteria for a disability rating greater than 20 percent for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In February 2012, the Board remanded the case and directed the AOJ to obtain the Veteran's Social Security Administration (SSA) records pertaining to a claim for disability benefits, and the AOJ did so.  The Board also directed the AOJ to obtain updated VA treatment records, to include a copy of an outstanding February 2011 audiogram.  The AOJ obtained available updated VA treatment records, but, after attempts to obtain the February 2011 audiogram, the RO found this audiogram to be unavailable.  See e.g., February 2013 Reports of General Information.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's hearing loss disability and the impact thereof on daily life and social and occupational functioning.  The Veteran was afforded a VA examination in May 2012, in which the examiner provided the requested information.  The claim was then readjudicated in a March 2013 supplemental statement of the case.

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the claims for increased ratings for the bilateral hearing loss disability is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in March 2010 and May 2012.  The examiners each conducted examinations and together provide sufficient information regarding the Veteran's hearing loss manifestations such that the Board can render an informed determination.  The Board finds that the examinations together are adequate for rating purposes.  

The Board notes that a February 22, 2011 VA audiology note states that "an audiogram was obtained during this visit and is viewable via the tools menus of CPRS, under AUDIOGRAM DISPLAY," and that "audiometric testing demonstrated" sensorineural hearing loss in both ears, and that "word recognition was fair bilaterally," but no audiogram dated February 2011 is of record.  In the February 2012 remand, the Board noted that this audiogram was not associated with the claims file and directed the AOJ to obtain a copy of this audiogram.  After making attempts to obtain this record, the VA Medical Center reported that no audiogram was done on February 22, 2011.  See February 2013 Reports of General Information.  Thus, the Board finds that further attempts to obtain this audiogram would be futile.  However, the AOJ did not provide notice to the Veteran as to the unavailability of the February 22, 2011 VA audiogram, pursuant to 38 C.F.R. § 3.159(e).  

However, the Board notes that in the February 2012 Board remand, the Veteran received actual notice as to the fact that the February 2011 VA audiogram was not associated with the claims record.  Further, significantly, the Veteran submitted on his own accord a copy of a September 2013 audiogram that was not previously associated with a corresponding September 2013 VA audiology treatment record.  See September 2013 VA audiology treatment record (indicating that audiological testing was performed by a fee-basis audiologist but including no copy of the audiogram or the puretone threshold testing results).  Thus, the Veteran has actual knowledge as to the fact that the February 2011 audiogram was not associated with the claims file, and he has taken the opportunity on his own accord to obtain and submit an unassociated audiogram record.  The Veteran has had every opportunity to submit evidence to support his claim, to include a copy of a February 2011 audiogram, if one such an audiogram is available, and the Veteran has done so.    

Because the VA Medical Center has reported that the February 22, 2011 audiogram is unavailable because no audiogram was performed on that date, the Board finds that further attempts to obtain this audiogram would be futile.  Further, given that the Veteran has actual notice as to the fact that the February 2011 audiogram is not associated with the claims record, and given that he has taken the opportunity to submit another outstanding audiogram unassociated with claims file but did not submit a February 2011 audiogram, the Board finds that remand of the case to provide the Veteran with notice under 38 C.F.R. § 3.159(e) as to the unavailability of the February 2011 audiogram would not result in the provision of the February 2011 audiogram or new information to substantiate his claim for a compensable rating prior to May 12, 2012.  The Board also notes that the Veteran's representative, after review of the claims file after re-certification of the appeal in April 2013, did not contend that there exists an outstanding and available February 2011 audiogram that would provide information to substantiate the Veteran's claim.  See May 8, 2015 Appellant's Post-Remand Brief.   

For these reasons, the Board concludes that remand is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  For these reasons, the Board concludes that VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable prior to May 12, 2012, and as 20 percent disabling from May 12, 2012, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that his disability ratings do not accurately depict the severity of his bilateral hearing loss.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule rely exclusively on objective test results).  

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

Because no audiogram in this case shows an exceptional pattern of hearing impairment, defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the provisions of 38 C.F.R. § 4.86 do not apply.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral hearing loss disability is currently rated under DC 6100.  Because this diagnostic code pertains specifically to the disability and the Veteran's symptoms of hearing loss, the Board concludes that the Veteran is appropriately rated under DC 6100.

The Board has considered the Veteran's contention that his current disability ratings do not accurately depict the severity of his bilateral hearing loss for the entire period on appeal.  However, the audiological testing of a hearing loss disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  Because there is no indication that the Veteran has medical training and expertise in audiology, the Veteran's lay opinion as to the objective severity of his hearing loss is of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The March 2010 VA examination showed the right ear puretone threshold average was 50 decibels and the left ear puretone threshold average was 46.25 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the speech discrimination scores of 94 percent for the right ear and 92 percent for the left ear, the right and left ears both had a numerical designation of Level I.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is warranted.  38 C.F.R. § 4.85.  

The May 12, 2012 VA examination showed the right ear puretone threshold average was 61.25 decibels and the left ear puretone threshold average was 56.25 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the speech discrimination scores of 76 percent for the right ear and 78 percent for the left ear, the right and left ears both had a numerical designation of Level IV.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 10 percent is warranted from May 12, 2012.  38 C.F.R. § 4.85.  The determination to grant 20 percent appears to have been based on a separate section of the examination report indicating "[f]air" and "70%" for both ears.  In any event, this report does not show that a rating higher than 20 percent is warranted.  

The record includes a September 2013 VA treatment record and audiogram that show audiological testing results rendered by a fee-basis audiologist.  However, the record does not indicate whether the Maryland CNC test was used in rendering the speech discrimination scores.  Therefore, the September 2013 audiological findings are not adequate for evaluation purposes.  38 C.F.R. § 4.85(a).  Even if the Board were to find that the September 2013 audiological findings were adequate for evaluation purposes, these findings would not provide a basis for a rating higher than 20 percent.  The September 2013 audiogram shows that the right ear puretone threshold average was 65 decibels, and the left ear puretone threshold average was 61.25 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the speech discrimination scores of 76 percent for the right ear and 80 percent for the left ear, the right and left ears both had a numerical designation of Level IV.  Though the medical findings show an upward shift in the Veteran's bilateral puretone averages, application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 10 percent is still warranted.  38 C.F.R. § 4.85.  

For these reasons, the criteria for a disability rating greater than 20 percent from May 12, 2012, for the bilateral hearing loss disability have not been met or approximated.  See 38 C.F.R. § 4.85.  

At no point during the appeal period have the criteria for a higher rating been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss disability.  The Veteran's bilateral hearing loss disability is manifested by decreased hearing.  The ratings assigned contemplate this impairment in relation to its impact on the Veteran's auditory functioning, to include social impairment.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for bilateral hearing loss, rated as noncompensable prior to May 12, 2012, and as 20 percent disabling from May 12, 2012; right eye retinal detachment, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected bilateral hearing loss disability results in further disability when looked at in combination with his other service-connected disabilities.  


ORDER

Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability prior to May 12, 2012, is denied.  

Entitlement to a disability rating greater than 20 percent for the service-connected bilateral hearing loss disability from May 12, 2012, is denied.


REMAND

In a December 2012 rating decision, the RO granted service connection for the right eye disability and assigned an initial noncompensable rating.  The Veteran submitted a timely notice of disagreement, and RO confirmed receipt of the notice of disagreement in a February 2013 letter.  However, the RO then issued an April 2013 rating decision that granted an increased disability rating for the right eye disability of 10 percent for the entire appeal period.  As this increase does not constitute a full grant of the benefits sought, this issue is still on appeal.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993); see also April 2013 Veteran statement (requesting a rating greater than 10 percent for right eye disability).  

Further, in a November 2013 rating decision, the RO denied entitlement to service connection for a left eye disability, and the Veteran submitted a timely notice of disagreement in December 2013.  Because the RO has not yet issued a statement of the case in response to the Veteran's notices of disagreement, the Veteran must be issued a statement of the case regarding the issues of entitlement to an initial disability rating greater than 10 percent for the right eye disability and entitlement to service connection for a left eye disability.  Manlicon v. West, 12 Vet. App. 238 (1999).

Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Further, because entitlement to TDIU is based in part on whether certain schedular criteria have been met, the issue of entitlement to TDIU is intertwined with the issue of entitlement to an increased rating for tinnitus, which the Board has referred to the AOJ, and with the issues of entitlement to an initial disability rating greater than 10 percent for the service-connected right eye disability and entitlement to service connection for a left eye disability, which the Board has remanded for issuance of a statement of the case.  Accordingly, the Board remands the matter of entitlement to TDIU, pending adjudication of these intertwined matters. 

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issues of (a) entitlement to an initial disability rating greater than 10 percent for the right eye disability and (b) entitlement to service connection for a left eye disability.  Inform the Veteran that he must perfect a timely appeal for an issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3. Complete any development deemed necessary to adjudicate the issue of entitlement to TDIU.  

4. Thereafter, adjudicate the matter of TDIU and provide the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the issue of entitlement to TDIU is intertwined with matters regarding tinnitus, the right eye disability, and a left eye disability, which the Board has remanded for issuance of a statement of the case or referred to the AOJ. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


